DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
A: a method of dilating a target anatomical structure of an ear
B: a method of dilating a target anatomical structure of a nose
C: a method of dilating a target anatomical structure of a throat
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the Attorney of Record, Andrew Ulmer, on 09/14/2022 a provisional election was made without traverse to prosecute the invention of species B, claims 1-20. Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 1 should read “...wherein the balloon catheter...”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 recitation of “the inflation source” in line 3 lacks sufficient antecedent basis. For examination purposes, “the inflation source” has been interpreted as an inflation source. Claim 4 is rejected by virtue of dependency from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrans et al. (US 20150290438 A1).
Regarding claim 1, Gerrans discloses a method of dilating a target anatomical structure of a nose (a method of dilating the ostia passage 87 is shown in Fig. 5), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1) coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure of the nose (the balloon catheter 20 is distally advanced until it is disposed in the ostia passage 87, see Fig. 5 and [0090]); and selectively dilating the target anatomical structure of the nose of the patient based on a diameter of the target anatomical structure of the patient by (the dilation of the balloon can be adjusted based on the diameter of the nasal cavity, see [0011]): inflating the first dilation balloon (34) to a first diameter by communicating an inflation fluid through a first inflation lumen (35) (the ostia passage 87 is selectively dilated by inflating the inner balloon 34 to a first diameter by communicating fluid through the lumen 35, see [0059]).
The limitation “inflating the second dilation balloon to a second diameter that is greater than the first diameter by communicating the inflation fluid through a second inflation lumen, wherein the second inflation lumen is not in fluid communication with the first inflation lumen” has been claimed in the alternative and thus is not required by the claim.
Regarding claim 3, Gerrans discloses the method of claim 1, wherein: inflating the first dilation balloon (34, see Fig. 1) to the first diameter by communicating the inflation fluid through the first inflation lumen further comprises fluidly coupling an inflation source (24) with a first port (30) that is in fluid communication with the first dilation balloon using the first inflation lumen (35) that extends through the shaft to selectively inflate the first dilation balloon to the first diameter to dilate the target anatomical structure (the port 30 fluidly connects the balloon catheter to the inflation source 24 and is in fluid communication with the first balloon 34 via the first lumen 35 to inflate the balloon, see [0043] and [0059]), 
The limitation “inflating the second dilation balloon to the second diameter that is greater than the first diameter by communicating the inflation fluid through the second inflation lumen further comprises fluidly coupling the inflation source with a second port that is in fluid communication with the second dilation balloon using the second inflation lumen that extends through the shaft to selectively inflate the second dilation balloon to the second diameter to dilate the target anatomical structure” has been claimed in the alternative and thus is not required by the claim. 
Regarding claim 7, Gerrans discloses the method of claim 1, wherein the first and second dilation balloons are approximately (i.e., nearly) coextensive with one another along a longitudinal axis (the first and second balloons 34, 32 are nearly coextensive, see Fig. 5).
Regarding claim 13, Gerrans discloses the method of claim 1, wherein the target anatomical structure is selected from the group consisting of a passageway associated with drainage of a sinus cavity (the ostia 87 is associated with drainage of a sinus cavity, see [0047]).
Regarding claim 14, Gerrans discloses the method of claim 1, further comprising inserting a guide into the nose of a patient, wherein the balloon catheter is advanced along the guide to distally advance the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure (a guidewire may be inserted into the nasal passage first and then the catheter assembly is inserted over the guidewire to the treatment site, see [0066]).
Regarding claim 16, Gerrans discloses a method of dilating a target anatomical structure of a nasal cavity (see [0018]), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose of the patient (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1)  coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure of a sinus cavity of the patient (the balloon catheter 20 is inserted into the nose and advanced until it reaches the nasal cavity, [0018]); and selectively dilating the target anatomical the nasal cavity based on a diameter of the target anatomical structure of the patient by (the dilation of the balloon can be adjusted based on the diameter of the nasal cavity, see [0011]): inflating the first dilation balloon (34) to a first diameter by communicating an inflation fluid through a first inflation lumen (35) (the nasal cavity can be selectively dilated by inflating the inner balloon 34 to a first diameter by communicating fluid through the lumen 35, see [0059]).
The limitation “inflating the second dilation balloon to a second diameter that is greater than the first diameter by communicating the inflation fluid through a second inflation lumen, wherein the second inflation lumen is not in fluid communication with the first inflation lumen” has been claimed in the alternative and thus is not required by the claim.
Regarding claim 18, Gerrans discloses a method of dilating a target anatomical structure of a nose of a patient (the ostia passage 87, see Fig. 5 and [0090]), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose of the patient (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1) coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 1), wherein the first dilation balloon has a first diameter in an expanded configuration and the second dilation balloon has a second diameter in an expanded configuration that is greater than the first diameter (the second balloon 32 has an expanded diameter that is greater than the expanded diameter of the first balloon, see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure the nose of the patient (the balloon catheter 20 is inserted into the nose and advanced until it reaches the ostia passage 87, [0090]); and selectively inflating one of the first or second dilation balloons to dilate the target anatomical structure of the nose (the first and second balloons are inflated to dilate the ostia passage 87, see [0090]), based on at least one of: the target anatomical structure of the nose being dilated (the flow supplied to inflate the balloons can be adjusted based on the diameter of the nasal cavity, see [0011]).
Regarding claim 19, Gerrans discloses the method of claim 18, wherein selectively inflating one of the first or second dilation balloons to dilate the target anatomical structure further comprises: fluidly coupling an inflation source (24) with a first port (30) that is in fluid communication with the first dilation balloon (the port 30 fluidly connects the balloon catheter to the inflation source, see [0043]) using a first inflation lumen (35) that extends through the shaft to selectively inflate the first dilation balloon to the first diameter to dilate the target anatomical structure (see [0059] and [0090]). 
The limitation “or fluidly coupling the inflation source with a second port that is in fluid communication with the second dilation balloon using a second inflation lumen that extends through the shaft to selectively inflate the second dilation balloon to the second diameter to dilate the target anatomical structure” has been claimed in the alternative and thus is not required by the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans, as applied to claim 1 above, in view of Chang et al. (US 7462175 B2), and further in view of Imran et al. (US 5536252 A).
Regarding claim 4, Gerrans teaches the method of claim 3, but fails to teach wherein the balloon catheter includes a hub, wherein the hub includes first and second indicia near the first and second ports indicating information regarding the first and second dilation balloons.
Chang, in the same field of art, teaches a similar method including a dual balloon catheter (see Fig. 11B) including a first balloon (1004), a second balloon (1006), a hub (1010) with a first port (1012) in fluid communication with the first balloon and a second port (101) in fluid communication with the second balloon (see col. 17, lines 27-35). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans to have first and second inflation ports as taught by Chang since doing so would allow for independent inflation of the balloons (see Chang col. 17, lines 27-35).
The combination of Gerrans and Chang fails to teach first and second indicia near the first and second ports indicating information regarding the first and second dilation balloons.
Imran, in the same field of art, teaches a balloon catheter (see Fig. 1) having multiple dilation balloons (21, 22, 23) and indicia (94, 83) indicating information regarding the multiple dilation balloons respectively for selecting a balloon to be inflated (see col. 4, line 40-58). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans and Bourne to have indicia as taught by Imran since doing so would help a surgeon to accurately select the desired balloon for inflation.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans, as applied to claim 1 above, and further in view of Bourne et al. (US 6083205 A).
Regarding claim 5, Gerrans discloses the method of claim 1, wherein inflating the first dilation balloon to the first diameter by communicating the inflation fluid through the first inflation lumen further comprises fluidly coupling an inflation source (24, see Fig. 1) containing the inflation fluid with the first dilation balloon using the first inflation lumen (35) that extends through the shaft to selectively inflate the first dilation balloon to the first diameter to dilate the target anatomical structure (pump 24 is fluidly coupled to the first dilation balloon via the port 30 and first inflation lumen 35 for selectively dilating the balloon to a first diameter, see [0059]). Gerrans fails to teach a valve, wherein the valve includes at least first and second outlets and coupling an inflation source with the first valve outlet.
Bourne, in the same field of art, teaches a valve (110, see Fig. 7) for a multi-lumen catheter (128) having at least first and second valve outlets (120) wherein each valve outlet (120) is coupled to an inflation source via the port (114) and a respective catheter lumen (col. 5, line 66 - col. 6, line 5) for independent inflation/deflation of a balloon (col. 1, lines 42-46). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans to have a valve with first and second outlets as taught by Bourne since doing so would provide for the independent inflation/deflation of the balloons (see Abstract of Bourne). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Bourne, as applied to claim 5 above, and further in view of Imran et al. (US 5536252 A).
Regarding claim 6, the combination of Gerrans and Bourne teaches the method of claim 5. The combination of Gerrans and Bourne fails to teach wherein the valve includes first and second indicia near the first and second valve outlets of the valve indicating information regarding the first and second dilation balloons respectively.
Imran, in the same field of art, teaches a balloon catheter (see Fig. 1) having multiple dilation balloons (21, 22, 23) and indicia (94, 83) indicating information regarding the multiple dilation balloons respectively for selecting a balloon to be inflated (see col. 4, line 40-58). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans and Bourne to have indicia as taught by Imran since doing so would help a surgeon to accurately select the desired balloon for inflation.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Gerrans in view of Muni et al. (US 20070129751 A1).
Regarding claims 14 and 15, Gerrans discloses the method of claim 1, wherein the balloon catheter (20) is inserted into a nose of a patient and advanced until the balloon assembly is disposed in the target anatomical structure (see Fig. 5 and [0090]). Gerrans fails to teach a guide wherein the guide includes a lumen, the method further comprising advancing the balloon catheter along the lumen of the guide.
Muni, in the same field of art, discloses a similar method including a guide (14, see Fig. 1) having a lumen which is inserted into the nose (see Fig.1) and a balloon catheter (12, see Fig. 1) which is distally advanced along the guide (14) to distally advance the distal end of the balloon catheter until the balloon assembly (20) is disposed in a target anatomical structure (see [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gerrans to include a guide having a lumen as taught by Muni since doing so would facilitate smooth insertion of the balloon catheter into the nasal cavity.
Claims 1-2, 8, 11, 16-17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation Gerrans in view of Imran.
Regarding claims 1, 2, 8 and 11 Gerrans discloses a method of dilating a target anatomical structure of a nose (a method of dilating the ostia passage 87 is shown in Fig. 5), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1) coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure of the nose (the balloon catheter 20 is distally advanced until it is disposed in the ostia passage 87, see Fig. 5 and [0090]); and selectively dilating the target anatomical structure of the nose of the patient based on a diameter of the target anatomical structure of the patient by (the dilation of the balloon can be adjusted based on the diameter of the nasal cavity, see [0011]): inflating the first dilation balloon (34) to a first diameter by communicating an inflation fluid through a first inflation lumen (35) (the ostia passage 87 is selectively dilated by inflating the inner balloon 34 to a first diameter by communicating fluid through the lumen 35, see [0059]) and inflating the second dilation balloon (32) to a second diameter that is greater than the first diameter (the second balloon 32 may be simultaneously inflated with the first balloon 34 and the diameter of inflated balloon 32 is greater than the diameter of inflated balloon 34, see Fig. 5 and [0093]) by communicating inflation fluid through a second inflation lumen wherein the second inflation lumen is not in fluid communication with the first inflation lumen (the second balloon 32 can have separate lumen for inflation, see [0071]). 
Gerrans fails to teach inflating the second dilation balloon after inflating the first dilation balloon, and wherein the balloon assembly includes a third dilation balloon, wherein selectively dilating the target anatomical structure further comprises inflating the third dilation balloon to a third diameter that is greater than the first and second diameters by communicating the inflation fluid through a third inflation lumen, wherein the third inflation lumen is not in fluid communication with either of the first or second inflation lumens.
Imran, in the same field of art, teaches a related method using a multiple balloon catheter (see Fig. 1-2) having a first balloon (21), a second balloon (22), and a third balloon (23) for dilating an anatomical passageway (see col. 5, lines 29-39). The first balloon (21) is selectively inflated to a first diameter (the first balloon has a diameter, see Fig. 2) and the second balloon (22) is selectively inflated to a second diameter greater than the first diameter (see Fig. 2) after inflating the first dilation balloon (if the desired dilation has not been achieved after inflating the first dilation balloon, the second dilation, balloon can be inflated, see col. 5, lines 40-43), and the third balloon (23) is selectively inflated to a third diameter which is greater than the first and second diameters (see Fig. 2) by communicating inflation fluid through an inflation lumen (see col. 6, lines 1-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gerrans as taught by Imran since providing the balloon catheter of Gerrans with a third dilation balloon and inflating the innermost balloons first would make it unnecessary to withdraw the catheter assembly and insert a new catheter to achieve the desired dilation (see Imran col. 6, lines 20-33).
Regarding claims 16 and 17, Gerrans discloses a method of dilating a target anatomical structure of a nasal cavity (see [0018]), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose of the patient (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1)  coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure of a sinus cavity of the patient (the balloon catheter 20 is inserted into the nose and advanced until it reaches the nasal cavity, [0018]); and selectively dilating the target anatomical the nasal cavity based on a diameter of the target anatomical structure of the patient by (the dilation of the balloon can be adjusted based on the diameter of the nasal cavity, see [0011]): inflating the first dilation balloon (34) to a first diameter by communicating an inflation fluid through a first inflation lumen (35) (the nasal cavity can be selectively dilated by inflating the inner balloon 34 to a first diameter by communicating fluid through the lumen 35, see [0059]) and inflating the second dilation balloon (32) to a second diameter that is greater than the first diameter (the second balloon 32 may be simultaneously inflated with the first balloon 34 and the diameter of inflated balloon 32 is greater than the diameter of inflated balloon 34, see Fig. 5 and [0093]) by communicating inflation fluid through a second inflation lumen wherein the second inflation lumen is not in fluid communication with the first inflation lumen (the second balloon 32 can have separate lumen for inflation, see [0071]). Gerrans fails to teach inflating the second dilation balloon after inflating the first dilation balloon.
Imran, in the same field of art, teaches a related method using a multiple balloon catheter (see Fig. 1-2) having a first balloon (21) and a second balloon (22) for dilating an anatomical passageway (see col. 5, lines 29-39). The first balloon (21) is selectively inflated to a first diameter (the first balloon has a diameter, see Fig. 2) and the second balloon (22) is selectively inflated to a second diameter greater than the first diameter (see Fig. 2) after inflating the first dilation balloon (if the desired dilation has not been achieved after inflating the first dilation balloon, the second dilation, balloon can be inflated, see col. 5, lines 40-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gerrans so that the second balloon is inflated after the first balloon as taught by Imran since doing so would make it unnecessary to withdraw the catheter assembly and insert a new catheter to achieve the desired dilation (see Imran col. 6, lines 20-33).
Regarding claims 18 and 20, Gerrans discloses a method of dilating a target anatomical structure of a nose of a patient (the ostia passage 87, see Fig. 5 and [0090]), the method comprising: inserting a distal end of a balloon catheter (20, see Fig. 1) into the nose of the patient (balloon catheter 20 is inserted into the nasal passage 90, see Fig. 5), wherein the balloon catheter includes a balloon assembly (26, see Fig. 1) coaxially disposed along a proximally extending shaft (22), wherein the balloon assembly includes at least first and second dilation balloons (34, 32) that at least partially overlap one another (see Fig. 1), wherein the first dilation balloon has a first diameter in an expanded configuration and the second dilation balloon has a second diameter in an expanded configuration that is greater than the first diameter (the second balloon 32 has an expanded diameter that is greater than the expanded diameter of the first balloon, see Fig. 5); distally advancing the distal end of the balloon catheter until the balloon assembly is disposed in the target anatomical structure the nose of the patient (the balloon catheter 20 is inserted into the nose and advanced until it reaches the ostia passage 87, [0090]); and selectively inflating one of the first or second dilation balloons to dilate the target anatomical structure of the nose (the first and second balloons are inflated to dilate the ostia passage 87, see [0090]), based on the target anatomical structure of the nose being dilated (the flow supplied to inflate the balloons can be adjusted based on the diameter of the nasal cavity, see [0011]).
Gerrans fails to teach wherein the balloon assembly includes a third dilation balloon having a third diameter in an expanded configuration that is greater than either of the first or second diameters, wherein selectively inflating one of the first or second dilation balloons further comprises selectively inflating one of the first, second, or third dilation balloons to dilate the target anatomical structure of the ear, the nose, or the throat of the patient.
Imran, in the same field of art, teaches a related method using a multiple balloon catheter (see Fig. 1-2) having a first balloon (21), a second balloon (22), and a third balloon (23) for dilating an anatomical passageway (see col. 5, lines 29-39). The first balloon (21) is selectively inflated to a first diameter (see Fig. 2), the second balloon (22) is selectively inflated to a second diameter greater than the first diameter (see Fig. 2), and the third balloon (23) is selectively inflated to a third diameter which is greater than the first and second diameters (see Fig. 2 and col. 8, line 50-52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gerrans so that the second balloon is inflated after the first balloon as taught by Imran since doing so would make it unnecessary to withdraw the catheter assembly and insert a new catheter to achieve the desired dilation (see Imran col. 6, lines 20-33).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrans in view of Imran, as applied to claim 8 above, and further in view of Becker (US 20070073269 A1).
Regarding claim 9, the combination of Gerrans and Imran discloses the method of claim 8. Gerrans and Imran are silent about the diameters of the first, second, and third balloons.  
Becker, in the same field of art, teaches the working range for the inflated diameter of a balloon (307, see Fig. 1A) to be used for dilating the sinus system is between 2mm and 15mm, which encompasses the claimed diameters (see [0077]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans and Imran such that the first diameter is approximately 3 millimeters, the second diameter is approximately 5 millimeters, and the third diameter is approximately 6 millimeters as taught by Becker since the working range for a dilation balloon in the nose was known to be between 2mm and 15mm. 
Regarding claim 10, the combination of Gerrans and Imran discloses the method of claim 8. Gerrans and Imran are silent about the diameters of the first, second, and third balloons. 
Becker, in the same field of art, teaches the working range for the inflated diameter of a balloon (307, see Fig. 1A) to be used for dilating the sinus system is between 2mm and 15mm, which encompasses the claimed diameters (see [0077]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloon catheter of Gerrans and Imran such that the first diameter is approximately 3 millimeters, the second diameter is approximately 5 millimeters, and the third diameter is approximately 6 millimeters as taught by Becker since the working range for a dilation balloon in the nose was known to be between 2mm and 15mm. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the closest prior art of record, the combination of Gerrans and Imran, teaches the method of claim 8. The combination of Gerrans and Imran fails to teach wherein the balloon assembly includes a fourth dilation balloon, wherein selectively dilating the target anatomical structure further comprises inflating the fourth dilation balloon to a fourth diameter that is greater than the first, second, and third diameters by inserting the inflation fluid through a fourth inflation lumen, wherein the fourth inflation lumen is not in fluid communication with any of the first, second, or third inflation lumens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771